                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
A. HENDERSON,                                    :     Civil No. 1:18-cv-0982
                                                 :
                      Plaintiff,                 :
                                                 :
               v.                                :
                                                 :
ATTORNEY GENERAL OF PA, et                       :
al.,                                             :
                                                 :
                      Defendant.                 :    Judge Sylvia H. Rambo

                                          ORDER

       Before the court for disposition is Chief Magistrate Judge Schwab’s report

and recommendation (Doc. 41), which recommends that Plaintiff’s complaint

(Doc. 1) be dismissed for failure to state a claim1 and that the case be closed.

Objections to the report and recommendation were due on October 1, 2018, but no

such objections have been filed.2

       In considering whether to adopt the report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc.,




1
 Plaintiff was previously granted leave to file an amended complaint, but he failed to do so. (See
Doc. 28.)
2
  Plaintiff has, however, filed two documents in the interim, a request for subpoenas (Doc. 42)
and a letter to the Clerk of Court regarding his inmate account (Doc. 44). Neither document is
relevant to the instant matter.
702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).

      Following an independent review of the record, the court is satisfied that the

report and recommendation contains no clear error, and will therefore adopt the

report recommendation. Accordingly, IT IS HEREBY ORDERED as follows:

      1) The report and recommendation is ADOPTED.

      2) Plaintiff’s complaint (Doc. 1) is DISMISSED with prejudice for

          failure to state a claim.

      3) The Clerk of Court is directed to close this file.



                                                    s/Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge

Dated: October 30, 2018




                                            2
